Appeal by petitioner from an order of the Supreme Court, Queens County, denying its petition to vacate, quash or modify a subpoena duces tecum issued by the District Attorney of Queens County, returnable before a grand jury which had been drawn for the County Court of Queens County, and directing petitioner to comply with the subpoena to the extent and in the manner set forth in said order. Appeal dismissed. (Matter of Twrecamo Contr. Co., 260 App. Div. 253; Code Grim. Pro., § 517.) If this court had jurisdiction to entertain the appeal on the merits, it would affirm the order. Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ., concur.